Case 9:17-cv-00023-RC-KFG Document 39-1 Filed 06/26/19 Page 1 of 2 PageID #: 189




                              ATTACHMENT A
                        (PLAINTIFF'S DECLARATION)
Case 9:17-cv-00023-RC-KFG Document 39-1 Filed 06/26/19 Page 2 of 2 PageID #: 190


                   IN THE U ITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              LUFKIN DIVISION
JASON J. HERNANDEZ                     §
VS                                     § CIVIL ACTION NO. 9:17cv23

GREG ABBOTT, ET AL.,

     DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION SUBMITTING HIS
                       FIRST AMENDED COMPLAINT

PLAINTIFF JASON J. HERNANDEZ states:

       1. I am the plaintiff in the above-entitled case. I make this

declaration in support of my motion sub itting my first amended complaint.

       2. A true and correct copy of my amended complaint is attached to my

declaration as ATTACHMENT B. I cured the deficiencies in my original

complaint.

      3. I respectfully request that the Honorable Court please accept my

amended complaint, ATTACH ENT B.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

Date: June 19, 2019


                                     Polunsky Unit
                                     3872 FM 350 South
                                     Livingston, TX 77351
